Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-5, 7 & 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Choi et al. (Pub. No.: WO 2017/132567 A1).

Regarding Claim 1, Choi et al. discloses a nanogap electrode comprising:  										a first electrode including a first electrode layer and a first metal particle arranged at a tip portion of the first electrode layer (Par. 0045, 0049-0050 & 0057, Figs. 2(a)-2(f) & 3(a)-3(b) – the left side electrode could be considered as the first electrode; the first electrode layer could be formed of Pt (or Pd or Rh); a first metal particle consisting of Au ( a conductive island) is arranged at a tip portion of the first electrode layer); and							a second electrode including a second electrode layer and a second metal particle arranged at a tip portion of the second electrode layer (Par. 0045, 0049-0050 & 0057, Figs. 2(a)-

Regarding Claim 3, Choi et al., as applied to claim 1, discloses the nanogap electrode, wherein the first metal particle and the second metal particle each have a hemispherical shape (Par. 0051). 

Regarding Claim 4, Choi et al., as applied to claim 3, discloses the nanogap electrode, wherein a radius of curvature of the first metal particle is 12 nm or less, and a radius of curvature of the second metal particle is 12 nm or less (Par. 0050-0051).

Regarding Claim 5, Choi et al., as applied to claim 4, discloses the nanogap electrode, wherein the first metal particle is arranged to project from the tip portion of the first electrode layer, and the second metal particle is arranged to project from the tip portion of the second electrode layer (Par. 0045, 0049-0051 & 0057, Figs. 2(a)-2(f) & 3(a)-3(b)).

Regarding Claim 7, Choi et al., as applied to claim 1, discloses the nanogap electrode, wherein									a surface of the first electrode layer and the second electrode layer includes a plurality of metal particles other than the first metal particle and the second metal particle (Par. 0065, Figs. 3(a)-3(b)), and 											the first metal particle, the second metal particle, and the plurality of metal particles are 

Regarding Claim 20, Choi et al., as applied to claim 1, discloses the nanogap electrode,  wherein the upper surface of the first electrode layer extends along a length direction of the first electrode layer, the side surface of the first electrode layer extends along a thickness direction of the first electrode layer, the upper surface and the side surface of the first electrode layer form a rectangular shape, and the first metal particle is in contact with both of the upper surface and the side surface of the first electrode layer forming the rectangular shape (Figs. 2(a)-(f) in light of the electrode layer shape shown in Figs. 1(a)-(d)), also see Par. 0017-0018 – this clearly teaches a nanogap electrode wherein the metal particles are electrodeposited; it further discloses that preferential deposition happens at the tip location since the sharp points have the highest current density; this also implies that there will be deposition on both the upper surface and the side surface since both have some finite current density associated with it); and													the upper surface of the second electrode layer extends along a length direction of the second electrode layer, the side surface of the second electrode layer extends along a thickness direction of the second electrode layer, the upper surface and the side surface of the second electrode layer form a rectangular shape, and the second metal particle is in contact with both of the upper surface and the side surface of the second electrode layer forming the rectangular shape (Figs. 2(a)-(f) in light of the electrode layer shape shown in Figs. 1(a)-(d)), also see Par. 0017-0018 – this clearly teaches a nanogap electrode wherein the metal particles are electrodeposited; it further discloses that preferential deposition happens at the tip location since 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 6 & 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Choi et al. (Pub. No.: WO 2017/132567 A1), as applied to claim 1, or, in the alternative, under 35 U.S.C. 103 as obvious over Choi et al. (Pub. No.: WO 2017/132567 A1), as applied to claim 1, in view of Majima et al. (Pub. No.: US 2016/0197172 A1).
Regarding Claim 2, Choi et al., as applied to claim 1, discloses the nanogap electrode, wherein each of the first electrode layer and the second electrode layer has a uniform width of 20 nm or less to the tip portion and a film thickness of 20 nm or less (Par. 0086).														In the alternative, assuming arguendo that Choi et al. is not emphatic enough regarding each of the first electrode layer and the second electrode layer has a uniform width of 20 nm or less to the tip portion and a film thickness of 20 nm or less,		   				Majima et al. implicitly teaches					            	                                   each of the first electrode layer and the second electrode layer has a uniform width of 20 nm or less to the tip portion and a film thickness of 20 nm or less (Par. 0085, Fig. 3 – width of the electrode within 10 nm to 80 nm and film thickness within a range from 2 nm to 70 nm).			It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Majima et al. to adapt a nanogap electrode comprising: each of the first electrode layer and the second electrode layer of Choi et al. has a uniform width of 20 nm or less to the tip portion and a film thickness of 20 nm or less in order to form high-performing nanogap devices.

Regarding Claim 6, Choi et al., as applied to claim 2, discloses the nanogap electrode, wherein the first metal particle and the second metal particle form a metal bond with the first electrode layer and the second electrode layer, respectively (Par. 0045, 0049-0050 & 0057, Figs. 2(a)-2(f) & 3(a)-3(b)). 


Regarding Claim 8, Choi et al., as applied to claim 2, discloses the nanogap electrode, wherein the first metal is platinum, and the second metal is gold (Par. 0045, 0049-0051 & 0057).

Response to Arguments
Applicants’ arguments filed on 01/25/2022 have been fully considered but they are not found to be persuasive (please see the rejections for detailed explanation).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/17/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812